                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 27, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § MAG. JUDGE ACTION NO. 2:21-MJ-00573
                                              §
OSCAR ANDRES VALENCIA-                        §
CANTILLANO                                    §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

        The evidence against the Defendant meets the probable cause standard. The

Defendant has an immigration detainer lodged against him and has no legal status to

remain in the United States. The findings and conclusions contained in the Pretrial

Services Report are adopted.

        The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private
1/2
consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.



       ORDERED on May 27, 2021.




                                                 ____________________________

                                                 Julie K. Hampton
                                                 United States Magistrate Judge




2/2
